DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mallis et al. (US 2011/0084477) 
In regards to claim 1, Mallis teaches tubular connection includes a pin member having external wedge thread (i.e., sucker rods) configured to engage a box member having corresponding internal wedge threads (i.e., box member coupled to sucker rod and having a bore with internal threads), and a dry solid lubricant coating applied on at least one of the internal and external wedge thread (abstract).  The threaded connections are directed to use in the oil field for tubular goods and thus are directed to the sucker rod and sucker rod couplings of the claims [see 0005].  Mallis teaches the connections are configurations of pin (sucker rod), box or coupling (sucker rod coupling) [0021].  
The solid lubricant is applied by any known conventional means including spraying, brushing, or dipping and includes solid lubricants such as molybdenum disulfide (MoS2), polytetrafluoroethylene (PTFE) etc., wherein the solid lubricant coating is applied to the wedge thread (i.e., internal or external in the box or on the pin) and fully cured and/or dried [0027 – 0029].  The composition is thus added to the threaded surface of the internal bore of the box and not the external box face.  
  
In regards to claim 2, Mallis teaches the method of manufacturing comprising the use of solid lubricants of the claims as previously stated.
In regards to claims 3 – 7, Mallis teaches the method wherein coating can be done by any conventional means including spraying, brushing which are means that requires inserting an 
In regards to claim 8, Mallis teaches the method and further points to US 2008/0129044 by Carcagno as teaching the method of coating [0029].  Carcagno recites the step of curing which involves heating of a coating and thus the step of curing by heat is envisaged or at least obvious [see Carcagno, 0110]. Another prior art by Rutledge et al. (US 2008/0219757) teaches the process of curing of coatings of sucker rod end fittings having wedge threads similar to Mallis by heating at elevated temperatures [see 0020].  Thus, alternatively, at least in view of Rutledge the method of curing a coating by heating is obvious to persons of ordinary skill in the art at the time the claims was filed, since Rutledge is analogous and teaches such means of curing a coating as useful.  
 In regards to claim 9, Mallis teaches the method comprising the couplings as previously stated.  Rutledge et al. (US 2008/0219757) is again added as evidence to teach that sucker rods are generally assembled with continuous sucker rods which are fitted with couplings (see abstract, Figure 1A) and which provides a series of sucker rods connected end to end to form a sucker rod string each of which are connected by couplings (metallic end fittings having boxes) and which contains each and every member recited in the claims as such members are general components of the sucker rod and couplings assembly [see Rutledge, 0014].  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the coated threaded connections of Mallis in a sucker rod assembly (i.e., string comprising series of sucker rods) to prevent galling or deformation in the threaded sections [Mallis, 0033].
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oster and alternatively further in view of Mallis et al. (US 2011/0084477) 
In regards to claim 1, Oster teaches antifriction sucker rod coupling and guid apparatus comprising a rod member, a fastener at each end of the rod member within a sucker rod string, a rod guide slideably positions about the rod member having an inner antifriction surface as provided in a figure 1 (abstract).   The sucker rod string comprises a plurality of sucker rods wherein the sucker rods each have (a male sucker rod member (pin) and adapted to fit into a female sucker rod member (box) which comprises threaded sections (column 3 lines 1 – 47).  
The rod member comprises a standard male threaded fitting on each end and the rod guide is slipped on the rod member and conventional rod boxes are screwed on each end through the open female fitting of each rod box to implace the sucker rod coupling and guide in the sucker rod string at an appropriate location (column 5 lines 7 – 45). The assembly are prepared by screwing the threaded connections together to for a sucker rod string (column 4 lines 17 – 21).  The antifriction surfaces can comprise lubricants such as molybdenum disulfide, Teflon (polytetrafluoroethylene or PTFE) etc. (column 4 lines 31 – 45).  Oster does not teach a fluid lubricant and thus provides a dry or cured coating of the claim.
Alternatively, in view of Mallis, the dry coating of the claim is taught.  
Mallis similarly teaches tubular connection includes a pin member having external wedge thread (i.e., sucker rods) configured to engage a box member having corresponding internal wedge threads (i.e., box member coupled to sucker rod and having a bore with internal threads), and a dry solid lubricant coating applied on at least one of the internal and external wedge thread (abstract).  The threaded connections are directed to use in the oil field for tubular goods and thus are directed to the sucker rod and sucker rod couplings of the claims [see 0005].  Mallis teaches 
The solid lubricant is applied by any known conventional means including spraying, brushing, or dipping and includes solid lubricants such as molybdenum disulfide (MoS2), polytetrafluoroethylene (PTFE) etc., wherein the solid lubricant coating is applied to the wedge thread (i.e., internal or external in the box or on the pin) and fully cured and/or dried [0027 – 0029].  The composition is thus added to the threaded surface of the internal bore of the box and not the external box face.
Thus, in view of Mallis, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have used dried and/or cured coating of the lubricant on the threads of Oster, as Mallis teaches using dry coating is useful for preventing galling.
In regards to claim 2, Oster and alternatively in view of Mallis teaches the method of manufacturing comprising the use of solid lubricants of the claims as previously stated.
In regards to claims 3 – 7, Oster and Mallis combined teach the method. Mallis teaches the method wherein coating can be done by any conventional means including spraying, brushing which are means that requires inserting an applicator having a nozzle and the lubricant into the internal bore during spraying or inserting a lubricating means such as a wand having the lubricant into the internal bore of the box during brushing.  Since lubricants are only intended for the threads, it would be obvious to remove any excess lubricant on the surface of the box after application and before curing.  Thus, such means would have been obvious for preparing the lubricant coating of Oster.
In regards to claim 8, Oster and Mallis combined teach the method.  Mallis teaches the method and further points to US 2008/0129044 by Carcagno as teaching the method of coating US 2008/0219757) teaches the process of curing of coatings of sucker rod end fittings having wedge threads similar to Mallis by heating at elevated temperatures [see 0020].  Thus, alternatively, at least in view of Rutledge the method of curing a coating by heating is obvious to persons of ordinary skill in the art at the time the claims was filed, since Rutledge is analogous and teaches such means of curing a coating as useful.  Thus, the step of heating to cure the lubricant would have been obvious in view of the teachings of Carcagno or Rutledge.
In regards to claim 9, Oster and alternatively in view of Mallis teaches the method and the apparatus.  The apparatus of Oster comprises sucker rods strings having the different members recited in the claims which are conventional.
Claims 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oster and alternatively further in view of Mallis et al. (US 2011/0084477) and further in view of Carsensen (US 2004/0231127) 
In regards to claims 14 – 20, Oster and alternatively in view of Mallis teaches the sucker rod assembly having the recited components and lubricant having the connections and box and pin abutments as claimed.  Oster does not particularly recite applying of a preload on the pins.  Cartsensen teaches a system of making and breaking connections between the pin ends of sucker rods and coupling sleeves employs a hydraulically powered system of radially driven gripper heads, which is used to preassemble sucker rods into couplings with precise prestress (abstract).  A power tong driver is used to provide preload stresses [0009, 0046 & claim 3].  Thus, persons of ordinary skill would have found it obvious to have assembled the sucker rod string of Oster using the system of Cartsensen, as it allows for a sucker rod string to be assembled readily in the field with invariant optimum prestress conditions at each connection (see Cartsensen abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771